Citation Nr: 1603028	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-25 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to July 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a left hip disability, which he has related to an injury in service.

Service treatment records from the Veteran's period of active service, including a June 1992 separation physical, are negative for any complaints of or treatment for a left hip injury.  However, as part of his current appeal, the Veteran has submitted statements alleging that in September 1988, he was thrown down the stairs by fellow service-members, sustaining a number of injuries, including an injury to his left hip.  Treatment records from the Veteran's subsequent period of National Guard service show that he complained of left hip pain of two weeks duration in August 1995, but he did not attribute this pain to any specific injury or event during active service or during inactive or active duty for training.  He was diagnosed with "? sprained left hip."  There is no further documentation of any left hip problems in the available records until 2010, when VA outpatient treatment records show complaints of left hip pain with diagnoses of avascular necrosis and osteoarthritis.  The Veteran underwent a total left hip replacement in March 2011.  

While there are no service treatment records that substantiate the Veteran's allegation that he injured his left hip in service, the Veteran has reported that he was hospitalized following the incident, and the Board notes that records of hospitalization in a military hospital are not always associated with the rest of a veteran's service treatment records.  Accordingly, on remand, the RO should attempt to obtain any records of the Veteran's alleged September 1988 hospitalization.  The Veteran has not provided the name of the facility where he was an inpatient, but did report that he was stationed at Fort Benning, Georgia at the time.  It appears that the military hospital on base there is Martin Army Community Hospital.  If the Veteran believes that this is not the facility where he was treated, he should inform the RO, and, if possible, provide the name of the correct facility where he was treated.

Additionally, VA outpatient treatment records reflect that the Veteran reported applying for benefits from the Social Security Administration (SSA), but it is unclear whether these were granted and no clear determination as to the availability of any records which may have been in the possession of the SSA has been made.  The Court has indicated that medical records upon which an award of Social Security disability benefits has been predicated are relevant to VA claims for service connection.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).

Finally, the only VA outpatient treatment records of record related to the Veteran's left hip disability are from 2010 and 2011.  On remand, any VA outpatient treatment records from before or after this period of time should be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO should associate all of the Veteran's VA outpatient treatment records with his claims file.

2. The RO should attempt to obtain any available SSA records, including any medical records the Veteran submitted in support of his claim.  If these records are unavailable, a formal finding of such should be placed of record.

3. The RO should attempt to obtain any available treatment records for the Veteran from Martin Army Community Hospital in Fort Benning, Georgia for September 1988.  The RO should document their attempts to obtain these records, and if they are unavailable, a formal finding of such should be placed of record.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

